DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7 and 11 have been cancelled.  Claims 17-22 have been newly added.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/7/2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
The claims have been amended to recite the elected antibody species for the TNF-α and IL-6R antibodies.

The new claim set should have included the claim status identifier “withdrawn” for claims 13-16.  See 37 CFR 1.121 (c).
Specification
The replacement sequence listing submitted 7/6/2021 adding SEQ ID NOS: 35-37 is acknowledged. 

Applicant submitted substitute specifications on both 7/1/2019 and 7/6/2021. Neither substitute specification has been entered.

	The substitute specification submitted 7/6/2021 does not include the changes present in the clean copy of the 7/1/2019 substitute specification (i.e. the tables/text on pages 12 and 15).  The 7/6/2021 substitute specification does not include all of the changes presented in the 7/1/2019 substitute specification.  
	37 CFR 1.126 and MPEP 608.01(q) requires that a substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through or double brackets. 
Applicant should submit a new substitute specification showing all changes relative to the original specification filed 3/27/2019 with the required statement under 37 CFR 1.125(b).  Applicant should verify that all changes made in the marked up copy are reflected in the clean copy.  Note that an underline at the bottom of a page does not indicate insertion of the entire page but only the text immediately above the underline.  With respect to the paragraph concerning the incorporation of the sequence listing on page 1 of the specification, the size of the file must be in bytes not kilobytes (KB).  See MPEP 2422.03(I). 
A new substitute specification with appropriate corrections is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 12, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to be directed to:
A composition comprising:

(a) an antibody or antibody fragment that binds TNF-alpha, said antibody or said antibody
fragment comprising three complementarity determining regions (CDR1-CDR3), wherein CDR1
comprises SEQ ID NO: 1, CDR2 comprises SEQ ID NO: 2 and CDR3 comprises SEQ ID NO: 3; and (b) an antibody or antibody fragment that binds IL-6R , said antibody or said antibody
fragment comprising three complementarity determining regions (CDR1-CDR3), wherein CDR1
comprises SEQ ID NO: 9, CDR2 comprises SEQ ID NO: 10 and CDR3 comprises SEQ ID NO: 11.

	The CDRs for part (a) correspond to the heavy-chain antibody (i.e. HCAb or VHH) for ID-38F (full sequence SEQ ID NO: 8, 115 amino acids) and the CDRs for part (b) correspond to the heavy-chain antibody (i.e. HCAb or VHH) for ID-142V (full sequence SEQ ID NO: 16, 123 amino acids).  ID-38F and ID-142V are disclosed as being single domain antibodies.  They are 
	Claim 1 does not indicate that the CDRs recited correspond to CDRs found in the heavy chain of a heavy-chain antibody (i.e. HCAb or VHH).  Claim 1 does not indicate that the antibody is a single domain antibody and that the antibodies of parts (a) and (b) are not accompanied by a light chain.  The claim implies that these CDRs could be present in a conventional antibody heavy chain and paired with a light chain to form antibodies or antibody fragments that bind to TNF-alpha and IL-6R.  Such conventional four polypeptide chain antibodies are not disclosed or described by the specification.  The specification discloses no light chains where the three CDRs from this light chain in combination with the three CDRs recited in claim 1 for part (a) or part (b) form an antigen binding site that binds TNF-alpha or IL-6R, respectively.
	With respect to new claims 17-22, the specification does not provide a structural distinction between a VHH and a heavy-chain antibody.  These terms appear to describe identical single domain antibody structures.  In addition, the specification does not disclose or describe the fragments of a VHH or heavy-chain antibody such as SEQ ID NO: 8 or SEQ ID NO: 16 that would retain TNF-alpha binding or IL-6R binding, respectively.  It appears that retention of the three CDRS in the frameworks of these sequences would be required.  These fragments are not adequately described.  Figure 2 of Bannas et al. (2017) documents the importance of both the three heavy chain CDRs and framework sequences in VHH sequences for antigen binding. 

With respect to claims 5-6, one of ordinary skill in the art could envision the VHH antibody of SEQ ID NO: 8 fused through a peptide linker or protease-labile peptide linker to the VHH antibody SEQ ID NO: 16 to form a fusion protein where binding activity is retained.  However, it is unclear how other antibodies and, in particular, fragments within the scope of the claims (particularly for four chain antibodies) would be linked.  The arrangement or association of the components are not adequately described.  The specification does not provide an adequate written description of these compositions.
With respect to claim 8, all polypeptides are susceptible to cleavage of peptide bonds (and the resulting loss of activity of the polypeptide as the polypeptide degrades) by proteases present in the small and/or large intestine.  The specification does not disclose or describe any antibodies or fragments that are impervious to proteolytic degradation.  It is unclear if applicant intended this claim to include an enteric coating that would inhibit loss of activity or to include unspecified amino acid sequences that are resistant to cleavage and would inhibit loss of activity.  The compositions of claim 8 are not adequately described.
	The genus of antibodies claimed is not adequately described.


The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is confusing in reciting “retain neutralization activity when exposed to one or more proteases present in the small or large intestine.”  All polypeptides are susceptible to cleavage of peptide bonds (and the resulting loss of activity of the polypeptide as the polypeptide degrades) by proteases present in the small and/or large intestine.  This claim is interpreted as meaning that the antibodies or fragments cannot be proteolytically degraded to meet the limitation of “retain neutralization activity.”  If applicant intended this claim to include an enteric coating (see claim 10) that would inhibit loss of activity or to include unspecified amino acid sequences that are resistant to cleavage and would inhibit loss of activity, the claim language does not make this clear.  In addition, the claim lacks antecedent basis in claim 1 for “neutralization activity.”  Claim 1 only requires binding.
Claim 22 is unclear as to whether the recitation of “VHH” is referring to the TNF-alpha heavy-chain antibody, the IL-6R heavy-chain antibody, or both in claim 21.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 for recites “wherein the composition is suitable for oral administration.”  The claim requires nothing beyond the composition of claim 1.  There are no specific components set forth in claim 9 directed to this intended use or form of administration (e.g. at least for example, a pharmaceutically acceptable excipient in the form of an ingestible tablet).  The claim does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 18, 20, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17, 19, and 21 recite a heavy-chain antibody.  Dependent claims 18, 20, and 22 recite a VHH.  The specification does not provide a structural distinction between a VHH and a heavy-chain antibody.  These terms appear to describe identical single domain antibody structures.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following art of record or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO 2017/125578 (of record, corresponding to PCT/EP2017/051237) published 27 July 2017 and is not by other.  It is not valid prior art under 102(a)(1) or 102(a)(2).  SEQ ID NO: 29 contains instant SEQ ID NOS: 9, 10, and 11 for ID-142V.  See also SEQ ID NOS: 1, 2, and 3.  See sequence listing of corresponding PGPUB 2019/0092855.
	WO 2016/156468 (of record, corresponding to PCT/EP2016/057024) published 6 October 2016 and is by other (Crow, West, Roberts, and Carlton).  It was filed 31 March 2016 and is valid prior art under 102(a)(2) absent an exception under 102(b)(2) such as establishment of common ownership.  The anti-TNF-alpha ICVD of ID34F is disclosed as SEQ ID NO: 5 having the CDRs of instant SEQ ID NOS: 1, 2, and 3.  See SEQ ID NO: 5 at page 6 and in sequence listing of corresponding PGPUB 2018/0009881. 
	WO 2016/156465 (corresponding to PCT/EP2016/057021) published 6 October 2016 and is not by other.  It is not valid prior art under 102(a)(1) or 102(a)(2). The anti-TNF-alpha ICVD of ID38F is disclosed as SEQ ID NO: 8 having the CDRs of instant SEQ ID NOS: 1, 2, and 3.  See page 70 for ID38F CDRs.
	Crowe et al. (U.S. Patent No. 10,980,748) was published 20 April 2021 and is by other (Crowe, West, Roberts, Carlton, Maggiore, Cubitt, Whale, Wahlich, and Frodsham).  The effective filing date is 31 March 2017 based upon the priority claim to PCT/EP2017/057775. The claims are directed to pharmaceutical composition and methods of delivering polypeptides.  See claims 21-22 directed to SEQ ID NOS: 26 and 28.  SEQ ID NO: 26 corresponds to ID34F and 
	Crowe et al. (U.S. Patent No. 10,633,428) was published 28 April 2020 and is not by other.  It is not valid prior art under 102(a)(1) or 102(a)(2).  The claims are directed to VHH which bind TNF-alpha, pharmaceutical compositions, and methods of treatment.  SEQ ID NO: 8 (see claim 2) corresponds to ID38F.

	Amending claims 1, 5, and 6 as follows would place claims 1, 5-6, 10, and 12 in condition for allowance. The prior art of record does not disclose or suggest compositions comprising HCAbs with the CDRs recited in parts (a) and (b).
1.  A composition comprising (a) a heavy-chain antibody (HCAb) that binds TNF-alpha comprising three complementarity determining regions (CDR1-CDR3), wherein CDR1 comprises SEQ ID NO: 1, CDR2 comprises SEQ ID NO: 2, and CDR3 comprises SEQ ID NO: 3; and (b) a heavy-chain antibody (HCAb) that binds IL-6R , said antibody or said antibody fragment comprising three complementarity determining regions (CDR1-CDR3), wherein CDR1 comprises SEQ ID NO: 9, CDR2 comprises SEQ ID NO: 10, and CDR3 comprises SEQ ID NO: 11.
5. The composition according to claim 1, wherein said HCAb that binds TNF-alpha and HCAb that binds IL-6R are linked.
6. The composition according to claim 5, wherein said HCAb that binds TNF-alpha and said HCAb that binds IL-6R are linked by a protease-labile peptide linker.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa